UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 6-30-11 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 56.85% (Cost $244,219,046) Amsterdam Funding Corp. 07/01/11 0.050 $21,230,000 21,230,000 Cisco Systems, Inc. 07/14/11 0.070 19,500,000 19,499,507 Deutsche Bank Financial LLC 07/01/11 0.010 10,000,000 10,000,000 Falcon Asset Securitization Company LLC 07/25/11 0.130 20,000,000 19,998,267 General Electric Capital Corp. 07/01/11 0.020 20,000,000 20,000,000 Govco LLC 08/19/11 0.200 15,000,000 14,995,917 JPMorgan Chase & Company 07/06/11 0.020 18,000,000 17,999,950 Merck & Company, Inc. 08/25/11 0.100 20,000,000 19,996,944 Nestle Capital Corp. 07/05/11 0.010 9,500,000 9,499,989 Novartis Finance Corp. 07/01/11 0.060 21,000,000 21,000,000 Old Line Funding LLC 07/05/11 0.210 20,000,000 19,999,533 Procter & Gamble International Funding SCA 07/18/11 0.080 10,000,000 9,999,622 Starbird Funding Corp. 07/05/11 0.150 20,000,000 19,999,667 Unilever Capital Corp. 07/08/11 0.090 20,000,000 19,999,650 Corporate Interest-Bearing Obligations 26.85% (Cost $115,314,608) Australia & New Zealand Banking Group, Ltd. (P)(S) 10/21/11 0.574 10,000,000 10,008,102 Australia & New Zealand Banking Group, Ltd. 11/14/11 5.125 3,000,000 3,050,973 Bank of Nova Scotia (P) 03/12/12 0.500 5,000,000 5,009,406 Caterpillar Financial Services Corp. 03/15/12 4.700 4,975,000 5,128,654 Caterpillar Financial Services Corp. (P) 07/24/12 0.488 3,089,000 3,096,847 Credit Suisse USA, Inc. 11/15/11 6.125 2,070,000 2,111,713 General Electric Capital Corp. (P) 07/27/12 0.444 1,000,000 1,001,257 Hewlett-Packard Company 02/24/12 to 03/01/12 4.250 to 5.250 9,750,000 10,057,173 John Deere Capital Corp. 10/17/11 5.400 6,500,000 6,595,323 JPMorgan Chase & Company (P) 02/22/12 0.349 3,500,000 3,501,921 Merrill Lynch & Company, Inc. (P) 07/25/11 0.474 11,000,000 11,002,005 Procter & Gamble International Funding SCA 08/26/11 1.350 5,800,000 5,809,255 1 Money Market Fund As of 6-30-11 (Unaudited) Maturity Date Yield* (%) Par value Value Royal Bank of Canada (P) 04/05/12 0.265 $2,000,000 2,000,000 Sanofi (P) 03/28/12 0.296 21,000,000 21,004,224 State Street Corp. (P) 04/30/12 0.373 2,470,000 2,472,010 The Coca-Cola Company (P) 05/15/12 0.311 2,453,000 2,455,006 UBS AG (P) 02/23/12 1.359 15,025,000 15,112,096 Wells Fargo & Company 08/26/11 5.300 5,855,000 5,898,643 U.S. Government & Agency Obligations 17.46% (Cost $75,010,440) Bank of America Corp.(J)(P) 04/30/12 to 06/22/12 0.447 to 0.573 14,000,000 14,000,000 Citigroup Funding, Inc. (J)(P) 03/30/12 0.546 2,000,000 2,000,000 Federal Home Loan Bank 07/20/12 0.350 5,000,000 5,000,000 General Electric Capital Corp. (J)(P) 03/12/12 0.450 5,000,000 5,000,000 JPMorgan Chase & Company(J)(P) 06/15/12 to 12/26/12 0.477 to 0.497 13,000,000 13,006,650 Morgan Stanley(J)(P) 02/10/12 to 06/20/12 0.450 to 0.597 15,000,000 15,000,000 The Goldman Sachs Group, Inc.(J)(P) 11/09/11 to 03/15/12 0.447 to 0.518 12,000,000 12,003,790 The Huntington National Bank (J)(P) 06/01/12 0.654 7,000,000 7,000,000 Union Bank NA (J)(P) 03/16/12 0.445 2,000,000 2,000,000 Par value Value Repurchase Agreement 0.09% (Cost $400,000) Repurchase Agreement with State Street Corp. dated 6-30-11 at 0.010% to be repurchased at $400,000 on 7-1-11, collateralized by $405,000 Federal Home Loan Mortgage Corp., 3.000% due 8-11-17 (valued at $410,569, including interest) $400,000 400,000 Total investments (Cost $434,944,094)† 101.25% Other assets and liabilities, net (1.25%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (J) These securities are issued under the Temporary Liquidity Guarantee and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. These securities amounted to $70,010,440 or 16.30% of the Fund’s net assets as of 6-30-11. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. 2 Money Market Fund As of 6-30-11 (Unaudited) (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 6-30-11, the aggregate cost of investment securities for federal income tax purposes was $434,944,094. 3 Notes to the Schedule of Investments (Unaudited) Security valuation . Securities in the Fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 of the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of June 30, 2011, all investments are categorized as Level 2 under the hierarchy described above. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the three month period ended June 30, 2011, there were no significant transfers in or out of Level 2 assets. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 24, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 24, 2011
